DETAILED ACTION
	The Response filed 26 March 2021 has been entered.  Claims 1-13 remain pending.  Claims 14-20 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments – see pgs. 7-10 of the Response filed 26 March 2021 – with respect to the drawing objections, specification objections, claim objections, and 112(b) rejections have been fully considered and are persuasive.  The objections and 112(b) rejections have been withdrawn.  The non-patent literature in the IDS filed by the applicant on 30 March 2021, in which “low-carbon steel” is shown to be an industry-standard term for steels containing less than 0.2% carbon, has overcome the 112(b) rejections concerning whether the term “low-carbon alloy steel” is definite.  
Applicant’s arguments, see pgs. 11-13, filed 26 March 2021, with respect to the rejection(s) of claim(s) 1 (and the similar independent claim 8) under section 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Nguyen (US 4,081,027) in view of Scallen et al. (US 2006/0213654), or Nguyen in view of Scallen and Dawson (US 3,615,309).
The applicant argues with respect to claim 1 on pgs. 11-13 of the Response that “Nguyen under section 102 or 103 (in combination with the other references cited) does not at least disclose ‘a first material volume’ that is a ‘hardenable alloy of steel’ and that in a first interpretation of Nguyen, Nguyen discloses in Fig. 5 a first material volume 36d with a hardened portion that comprises any portion of the first material volume 36d because the shearing surface 36d functions as a hard shearing surface (abstract and col. 5, line 10 – col. 6, line 63) and the claim doesn’t distinguish the hardened portion from any other portion of the first material volume.  The shearing surface/first material volume 36d is seen as being composed of a hardenable alloy of steel because all steels are seen as being capable of being heardened, such as via heat hardening or work hardening, regardless of how much.  Alternatively, because Nguyen discloses that the shearing surface/first material volume 36d may be made of a cobalt-based steel alloy (col. 5, lines 22-24 and Table 1), Nguyen is modified in view of Dawson, which teaches that cobalt-based steel alloys may be hardenable.
In a second interpretation of Nguyen
The applicant argues on pg. 12 of the Response, “As claim 1 requires that the first material volume be composed of a hardenable alloy of steel and also have a hardened portion, which is caused when at least a portion of the hardenable alloy of steel is subject to a hardening, such as by austenitizing (see e.g., Specification, 00023); the two material features, existing side-by-side on an apparatus, as in claim 1, are not found in the cited reference (or even in the secondary references cited).”  However, the claim doesn’t clearly distinguish the hardened portion of the first material volume from the hardenable alloy of steel of the first material volume.  Therefore, the hardenable alloy of steel is seen as possibly further defining the hardened portion of the first material volume.
Drawings
The drawings were received on 26 March 2021.  These drawings are accepted.
Specification
The amendments to the specification filed 26 March 2021 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 4,081,027) in view of Scallen et al. (US 2006/0213654).
Regarding claim 1, Nguyen discloses in Figs. 1-5 (specifically, the embodiment in Fig. 5) an apparatus comprising:
a first material volume 36d with at least a hardened portion (comprising any portion of the first material volume 36d, because the whole first material volume 36d is hardened as disclosed in the abstract and col. 5, line 10 – col. 6, line 63) and a second material volume (comprising the main material volume of blade 28d), the second material volume comprising at least two layers (comprising the main material volume of blade 28d in addition to the optional alloy that may be provided on the main material volume of blade 28d as disclosed in col. 6, lines 12-16);
the first material volume 36d composed of at least a hardenable alloy of steel (because all steels are seen as being capable of being heardened, such as via heat hardening or work hardening, regardless of how much);

the at least two layers comprising a first layer (comprising the main material volume of blade 28d) and a second layer composed of at least a cobalt-based hardfacing over the first layer (because the second layer is composed of the optional hardened alloy that may be provided on any surface of the main material volume of blade 28d as disclosed in col. 6, lines 12-16).
Nguyen lacks teaching that the first layer (comprising the main material volume of blade 28d) is composed of at least a low-carbon alloy of steel.
Scallen teaches in Figs. 1A-14 ram blocks 520a, 520b (paragraphs 45 and 50) similar to the first layer of the ram block disclosed by Nguyen, wherein each ram block 520 comprises a metal frame 760 that may be made of a low-carbon alloy of steel (paragraph 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the steel making up the first layer of the ram block disclosed by Nguyen to be made of a low-carbon steel, as Scallen teaches, because Nguyen is silent with regard to the carbon content of the steel.  Furthermore, low-carbon steel, also known as plain-carbon or mild steel, is well known in the art to be readily available, cheap, and easy to form compared to other steels. 
Alternatively regarding claim 1, with a second interpretation of Nguyen, Nguyen discloses in Figs. 1-5 (specifically, the embodiment in Fig. 5) an apparatus comprising:
a first material volume 36c, 44c (wherein the first material volume 36, 44c comprises two adjacent materials of different compositions, like the applicant’s second material volume 312, 314) with at least a hardened portion (comprising any portion of the hardened surface material 36c as disclosed in the abstract and col. 5, line 10 – col. 6, line 63) and a second material volume (comprising the main material volume of blade 28c), the second material volume comprising at least two layers (comprising one layer made up of the main material volume of blade 28c, and a second layer made up of any optional, additional alloy like surface 36c that may be provided on the main material volume of blade 28c, but separate from the shearing surface 36c, as disclosed in col. 6, lines 12-16);
the first material volume 36c, 44c composed of at least a hardenable alloy of steel (because all steels are seen as being capable of being heardened, such as via heat hardening or work hardening, regardless of how much);
the at least two layers located adjacent to a surface of the hardened portion 36c of the first material volume 36c, 44 (because the two layers include the main material volume of blade 28c abutting the first material volume 36c, 44, like the applicant’s hardened portion 308/416 only abuts the first layer 314/406 making up the second material volume, as disclosed in paragraph 13 of the applicant’s specification); and
the at least two layers comprising a first layer (comprising the main material volume of blade 28c) and a second layer composed of at least a cobalt-based hardfacing over the first layer (because the second layer is composed of the 
Nguyen lacks teaching that the first layer (comprising the main material volume of blade 28c) is composed of at least a low-carbon alloy of steel.
Scallen teaches in Figs. 1A-14 ram blocks 520a, 520b (paragraphs 45 and 50) similar to the first layer of the ram block disclosed by Nguyen, wherein each ram block 520 comprises a metal frame 760 that may be made of a low-carbon alloy of steel (paragraph 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the steel making up the first layer of the ram block disclosed by Nguyen to be made of a low-carbon steel, as Scallen teaches, because Nguyen is silent with regard to the carbon content of the steel.  Furthermore, low-carbon steel, also known as plain-carbon or mild steel, is well known in the art to be readily available, cheap, and easy to form compared to other steels. 
Regarding claim 2, Nguyen discloses in Figs. 1-5 that the second layer comprises between 50 wt% and 75 wt% of cobalt (because the second layer is disclosed in col. 5, line 10 – col. 6, line 16 as consisting of the same alloy as the first material 36d and the first material 36d is disclosed in col. 6, lines 4-7 as comprising at least about 50% by weight of the preferable base alloy, such as cobalt).
Regarding claim 3, Nguyen discloses in Figs. 1-5 that the first material volume 36d comprises a heat treatable alloy of steel comprising one of: CrMoV Steel, NiCrMo Steel, or CrNiMo Steel (such as the NiCrMo alloys listed as numbers 17 and 19-22 in 
Regarding claim 4, Nguyen discloses in Figs. 1-5 that the at least two layers comprise a welded joint therebetween (col. 6, lines 8-22).
Regarding claim 6, with the second interpretation of Nguyen, Nguyen discloses in Figs. 1-5 that a first hardness associated with the hardened portion 36c reflects a measure for the first material volume 36c, 44c that is higher than a second hardness associated with other portions 44c (a seal, which is inherently made of a soft, resilient material) of the first material volume 36c, 44 that is outside of the hardened portion 36c.
Regarding claim 7, Nguyen discloses in Figs. 1-5 a transition zone formed adjacent to the hardened portion and in the first material volume 36d (wherein the hardened portion comprises a portion of alloy 36d, such as the top, horizontal portion of alloy 36d extending over the lip of the base 28d, and the transition zone comprises the corner in alloy 36d that makes up the transition between the top, horizontal portion of alloy 36d to the bottom, vertical portion of alloy 36d).
Regarding claim 8, Nguyen discloses in Figs. 1-5 (specifically, the embodiment in Fig. 5) a blow-out preventer (BOP) stack assembly comprising:
a shear ram housing 12 comprising at least one upper ram shear block 26c and at least one lower ram shear block 26d;
at least one upper shear blade 28c and at least one lower shear blade 28d; and
at least one lower shear blade 28d further comprising:

the second material volume comprising at least two layers (comprising the main material volume of blade 28d in addition to any optional alloy that may be provided on the main material volume of blade 28d as disclosed in col. 6, lines 12-16);
the first material volume 36d composed of at least a hardenable alloy of steel (because all steels are seen as being capable of being heardened, such as via heat hardening or work hardening, regardless of how much);
the at least two layers located adjacent to a surface of the hardened portion of the first material volume 36d (because the two layers make up the second material volume 28d abutting the first material volume 36d, like the applicant’s hardened portion 308/416 is adjacent to the two layers 312, 314/406, 408 making up the second material volume, as disclosed in paragraph 13 of the applicant’s specification); and
the at least two layers comprising a first layer (comprising the main material volume of blade 28d) and a second layer composed of at least a cobalt-based hardfacing over the first layer (because the second layer is composed of the optional hardened alloy that may be provided on any surface of the main material volume of blade 28d as disclosed in col. 6, lines 12-16).
Nguyen lacks teaching that the first layer (comprising the main material volume of blade 28d) is composed of at least a low-carbon alloy of steel.
Scallen teaches in Figs. 1A-14 ram blocks 520a, 520b (paragraphs 45 and 50) similar to the first layer of the ram block disclosed by Nguyen, wherein each ram block 520 comprises a metal frame 760 that may be made of a low-carbon alloy of steel (paragraph 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the steel making up the first layer of the ram block disclosed by Nguyen to be made of a low-carbon steel, as Scallen teaches, because Nguyen is silent with regard to the carbon content of the steel.  Furthermore, low-carbon steel, also known as plain-carbon or mild steel, is well known in the art to be readily available, cheap, and easy to form compared to other steels. 
Regarding claim 9, Nguyen discloses in Figs. 1-5 that the second layer comprises between 50 wt% and 75 wt% of cobalt (because the second layer is disclosed in col. 5, line 10 – col. 6, line 16 as consisting of the same alloy as the first material 36d and the first material 36d is disclosed in col. 6, lines 4-7 as comprising at least about 50% by weight of the preferable base alloy, such as cobalt).
Regarding claim 10, Nguyen discloses in Figs. 1-5 that the first material volume 36d comprises an alloy of steel comprising one of: CrMoV Steel, NiCrMo Steel, or CrNiMo Steel (such as the NiCrMo alloys listed as numbers 17 and 19-22 in Table 2 in col. 7, which are seen as inherently being able to be heat treated because of their similar composition to the alloys disclosed by the applicant in paragraph 23 of the specification).
Regarding claim 12, Nguyen discloses in Figs. 1-5 that at least one lower shear blade 28d is attached to the at least one lower ram shear block 26d, and the at least one upper shear blade 28c is attached to the at least one upper ram shear block 26c.
Claims 1-10 and 12-13 (alternatively: 1-4, 6-10, and 12) are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scallen and Dawson (US 3,615,309).
Alternatively regarding claims 1-4, 6-10, and 12, concerning the ability of the first material volume being able to be hardened, Nguyen discloses in Figs. 1-5 that the first material volume (comprising either of the shearing surfaces 36d, 36c) is made of a cobalt-based alloy (col. 5, lines 22-24 and Table 1), and Dawson teaches in col. 3, line 51 – col. 4, line 6 and col. 4, lines 57-68 a cobalt-based alloy on a base metal that is then hardened via induction hardening, which hardens the base metal.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cobalt-based alloy making up the hardened portion in Nguyen be able to be hardened along with the base metal on which the hardened portion is fixed, as Dawson teaches, because Nguyen is silent with regard to such abilities of the cobalt-based alloy.  Furthermore, Dawson teaches that the hardening also hardens the base metal (col. 4, lines 57-68).
Regarding claims 5 and 13, Nguyen discloses in Figs. 1-5 a hardened portion made of a cobalt-based alloy, but is silent with regard to whether cobalt-based alloys are able to be hardened via heat treatment in the form of induction hardening.  Dawson teaches in col. 3, line 51 – col. 4, line 6 and col. 4, lines 57-68 a cobalt-based alloy on a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cobalt-based alloy making up the hardened portion in Nguyen to be hardened via induction hardening along with the base metal on which the hardened portion is fixed, as Dawson teaches, because Nguyen is silent with regard to such abilities of the cobalt-based alloy, and Dawson teaches that induction hardening also hardens the base metal (col. 4, lines 57-68).
Claims 5 and 13 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scallen as applied to claims 1 and 8 respectively above, and further in view of Dawson (US 3,615,309).
Regarding claims 5 and 13, Nguyen discloses in Figs. 1-5 a hardened portion made of a cobalt-based alloy, but is silent with regard to whether cobalt-based alloys are able to be hardened via heat treatment in the form of induction hardening.  Dawson teaches in col. 3, line 51 – col. 4, line 6 and col. 4, lines 57-68 a cobalt-based alloy on a base metal that is then hardened via induction hardening, which hardens the base metal.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cobalt-based alloy making up the hardened portion in Nguyen to be hardened via induction hardening along with the base metal on which the hardened portion is fixed, as Dawson teaches, because Nguyen is silent with regard to such abilities of the cobalt-based alloy, and .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scallen as applied to claim 8 above, and further in view of Jellison (US 2012/0067563).
Regarding claim 11, Nguyen discloses in Figs. 1-5 a lower and upper ram shear blocks and blades, but lacks lower and upper ram shear blocks being unibody structures comprising the lower and upper blades, respectively.  Jellison teaches in Figs. 1-10 such lower and upper ram shear blocks 24.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ram shear blocks in the combination of Nguyen and Scallen to be unibody structures comprising the respective blades, as Jellison teaches, for a simpler assembly that is simpler to manufacture and assemble because of reduced number of parts.
Claim 11 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scallen and Dawson as applied to claim 8 above, and further in view of Jellison (US 2012/0067563).
Regarding claim 11, Nguyen discloses in Figs. 1-5 a lower and upper ram shear blocks and blades, but lacks lower and upper ram shear blocks being unibody structures comprising the lower and upper blades, respectively.  Jellison teaches in Figs. 1-10 such lower and upper ram shear blocks 24.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ram shear blocks in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Springett et al. (US 2011/0226477) discloses in Figs. 1-3 a shear ram blade comprising a first material volume (comprising the steel making up the blade 350 as disclosed in paragraph 53) with at least a hardened portion (such as on cutting surface 306, as disclosed in paragraph 53) relative to other portions of the first material volume and a second material volume (such as a coating on point 300 in the form of a hard facing or an insert, as disclosed in paragraph 53).  Springett discloses in paragraph 53 that the hardened portion of the first material is harder than other portions of the first material such that there is a transition zone formed in the first material volume between the hardened and softer portions of the first material volume.  Kenton (US 4,302,256) teaches in col. 3, lines 1-5, that cobalt-based alloys are hardenable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753